Name: 83/103/EEC: Commission Decision of 1 March 1983 approving the extended plan for the eradication of bovine tuberculosis presented by the Hellenic Republic (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  Europe;  management;  economic policy;  means of agricultural production
 Date Published: 1983-03-12

 Avis juridique important|31983D010383/103/EEC: Commission Decision of 1 March 1983 approving the extended plan for the eradication of bovine tuberculosis presented by the Hellenic Republic (Only the Greek text is authentic) Official Journal L 066 , 12/03/1983 P. 0013 - 0013*****COMMISSION DECISION of 1 March 1983 approving the extended plan for the eradication of bovine tuberculosis presented by the Hellenic Republic (Only the Greek text is authentic) (83/103/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/391/EEC of 17 May 1977 introducing Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle (1), as amended by Directive 82/400/EEC (2), and in particular Article 9 (2) thereof, Having regard to Council Directive 78/52/EEC of 13 December 1977 establishing the Community criteria for national plans for the accelerated eradication of brucellosis, tuberculosis and enzootic leucosis in cattle (3), and in particular Chapter III thereof, Having regard to Commission Decision 81/325/EEC of 24 April 1981 approving the plans for the accelerated eradication of bovine tuberculosis put forward by Greece (4), Having regard to Council Directive 82/400/EEC of 14 June 1982 introducing a supplementary Community measure for the eradication of brucellosis, tuberculosis and leucosis in cattle, Whereas by letter dated 2 November 1982 the Hellenic Republic has notified the Commission of an extended plan to eradicate bovine tuberculosis; Whereas, after examination and taking into account the success of the initial plan, the extended plan was found to comply with Directives 77/391/EEC, 78/52/EEC and 82/400/EEC; Whereas the extended plan ensures continuity with the measures put in hand under the initial plan; whereas the initial plan expired on 31 December 1982; Whereas, consequently, the conditions for financial participation by the Community have been met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; Whereas the Fund Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The extended plan for the eradication of bovine tuberculosis as presented by the Hellenic Republic is hereby approved. Article 2 Financial participation by the Community shall be in respect of eligible expenditure on account of slaughterings taking place on or after 1 January 1983. Article 3 This Decision is addressed to the Hellenic Republic. Done at Brussels, 1 March 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 145, 13. 6. 1977, p. 44. (2) OJ No L 173, 19. 6. 1982, p. 18. (3) OJ No L 15, 19. 1. 1978, p. 34. (4) OJ No L 129, 15. 5. 1981, p. 67.